Case 5:20-cv-00768-TJH-PVC Document 81 Filed 05/14/20 Page 1 of 2 Page ID #:1535




    1   JOSEPH H. HUNT
        Assistant Attorney General
    2   U.S. Department of Justice
        Civil Division
    3   WILLIAM C. PEACHEY
    4   Director
        Office of Immigration Litigation
    5   District Court Section
        JEFFREY S. ROBINS
    6   Deputy Director
        450 5th Street, N.W
    7   Washington, D.C. 20530
        Telephone: (202) 616-1246
    8   Facsimile: (202) 305-7000
        jeffrey.robins@usdoj.gov
    9   HANS CHEN
        VICTOR M. MERCADO-SANTANA
   10   Trial Attorneys
   11   Attorneys for Defendants-Respondents
   12                       UNITED STATES DISTRICT COURT
   13                FOR THE CENTRAL DISTRICT OF CALIFORNIA
   14                               EASTERN DIVISION
   15
        KELVIN HERNANDEZ ROMAN,                   No. 5:20-cv-00768-TJH-PVC
   16   BEATRIZ ANDREA FORERO
        CHAVEZ, MIGUEL AGUILAR                    ORDER RE:
   17   ESTRADA, on behalf of themselves and      JOINT STIPULATION TO
        all others similarly situated,            MODIFY BRIEFING
   18                 Petitioners-Petitioners,    SCHEDULE ON PETITIONERS’
                                                  WRIT OF HABEAS CORPUS
   19   v.                                        [ECF NO. 67] [80]
   20   CHAD F. WOLF, Acting Secretary, U.S.      Honorable Terry J. Hatter
        Department of Homeland Security;          United States District Judge
   21   MATTHEW T. ALBENCE, Deputy
   22   Director and Senior Official Performing
        the Duties of the Director, U.S.
   23   Immigration and Customs Enforcement;
        DAVID MARIN, Director of the Los
   24   Angeles Field Office, Enforcement and
        Removal Operations, U.S. Immigration
   25   and Customs Enforcement; and JAMES
        JANECKA, Warden, Adelanto ICE
   26   Processing Center,
   27               Defendants-Respondents.
   28
Case 5:20-cv-00768-TJH-PVC Document 81 Filed 05/14/20 Page 2 of 2 Page ID #:1536


    1         This matter having come before this Court upon the Parties’ Joint Stipulation
    2   to Modify Briefing Schedule on Petitioners’ Writ of Habeas Corpus, and good cause
    3   having been shown, IT IS HEREBY ORDERED that the Parties Joint Stipulation is
    4   GRANTED as follows:
    5      1. Respondents’ response to the petition for a writ of habeas corpus will be due
    6         on May 15, 2020.
    7      2. Petitioners’ reply will be due May 21, 2020.
    8
    9   DATED: MAY 14, 2020                   _________________________________
                                              HON. TERRY J. HATTER, JR.
   10
                                              UNITED STATES DISTRICT JUDGE
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28



                                                1
